Exhibit 99.1 Inphi Corporation Announces Third Quarter 201 4 Results Reports 36% Year-over-Year Growth and 7 % Sequential Growth SANTA CLARA, Calif., Oct. 28 , 201 4 – Inphi Corporation (NYSE: IPHI), a leading provider of high-speed mixed signal semiconductor solutions for the communications, data center and computing markets, today announced financial results for its third quarter ended Sept. 30, 2014. Revenue for the third quarter of 2014 was $36.3 million, up 7% sequentially from $33.9 million reported for the second quarter of 2014 and up 36% year-over-year compared with $26.6 million reported for the third quarter of 2013. Gross margin under U.S. generally accepted accounting principles (GAAP) for the third quarter of 2014 was 64.1% of revenue, compared with 63.2% of revenue for the third quarter of 2013. GAAP net loss for the third quarter of 2014 was $6.9 million, or ($0.22) per diluted common share, compared with GAAP net loss of $2.8 million, or ($0.09) per diluted common share, for the third quarter of 2013. Inphi reports gross margin, net income (loss), and earnings per share in accordance with GAAP and on a non-GAAP basis. A reconciliation of the GAAP to non-GAAP gross margin, net income, and earnings per share, as well as a description of the items excluded from the non-GAAP calculations, is included in the financial statements portion of this news release. Gross margin on a non-GAAP basis for the third quarter of 2014 was 65.0%, compared with 64.2% for the third quarter of 2013. Non-GAAP net income for the third quarter of 2014 was $3.8 million, or $0.12 per diluted common share. This compared with non-GAAP net income of $1.1 million, or $0.04 per diluted common share for the third quarter of 2013. “2014 is truly becoming a transformative year for Inphi,” said Ford Tamer , president and CEO of Inphi. “We have grown our company organically by nearly 40% year
